DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claim(s) 1, 2, 6, and 7 are amended; claim 14 has been cancelled; and new claims 15 and 16 have been added, therefore claim(s) 1-13 and 15-16 is/are pending in the application and have been presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Summary
Office Action Summary:
The Examiner has entered new grounds of rejection under 35 USC 101, see rejection below.
The amendments overcome previous rejection(s) under 35 USC 103, therefore the Examiner has entered new ground(s) of rejection as necessitated by the amendments.
The Applicant’s arguments are moot and do not apply to the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim(s) 1-13 and 15-16 is/are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

Under Eligibility Step 1 analysis, it is determined that claims 1-13 and 15-16 are directed to a system and method.

Under Eligibility Step 2A, Prong 1 analysis, Claim 1 recites, "A benefit selection apparatus, comprising: at least one processor configured to: receive, repeatedly and while a user is using a vehicle to travel a travel route, information on the travel route of the vehicle used by the user from a terminal mounted in the vehicle; receive a use end message from the terminal indicating an end of the use of the vehicle by the user to travel the travel route; calculate, after receiving the use end message indicating the end of the use of the vehicle by the user to travel the travel route, a congested travel record of the vehicle in a congested section of the travel route having been already travelled based on the information on the travel route of the vehicle used by the user received prior to the use end message and on traffic congestion information of at least the travel routes, including identify when the vehicle travelled on the travel route and on which road the vehicle travelled while travelling the travel route, and compare when the vehicle travelled on the travel route and on which road the vehicle travelled while travelling the travel route with a traffic congestion occurrence time, the congestion section, and a traffic congestion alleviation time; and select a benefit corresponding to the congested travel record as a benefit awarded to the user. Claim(s) 6-7 are similar to claim 1 except for reciting, A method for selecting a benefit (claim 6), An information terminal disposed in a vehicle, comprising: a display (claim 7), as such claims 6-7 are analyzed similarly to claim 1. 
	  The underlined limitations indicate additional elements that are to be further analyzed at Step 2A-2. The claim(s) are found to be within the enumerated group(s) of Certain Methods of Organizing Human Activity, specifically as it relates to fundamental economic principles or practices and advertising/marketing or sales activities. The claims appear to be directed to retrieving stored data for purposes of selecting a reward/benefit for a user.
Dependent claims 2-5, 8-13 and 15-16 are also considered as encompassed by the abstract idea as indicating the transmitting the details of the benefit (claim 2), calculating the type of benefit (claim 3), where the benefit has an upper limit based on a fee (claim 4), the travel record includes a congested distance and time (claim 5), where the benefit increases as the congested travel record increases (claim 8, 9, 10, 16), different benefits based on the travel record (claim 11, 12, 13), and receiving a start use message and calculating a congested travel record (claim 15).

Under Eligibility Step 2A, Prong 2 analysis, the limitations of A benefit selection apparatus, comprising: at least one processor, a vehicle, a terminal mounted in the vehicle; receive a use end message from the terminal (claim 1, 6-7), A method for selecting a benefit (claim 6), An information terminal disposed in a vehicle, comprising: a display (claim 7), the Examiner understands the limitation of “receive, repeatedly and while a user is using a vehicle to travel a travel route, information on the travel route of the vehicle used by the user from a terminal mounted in the vehicle” to just be updating the vehicle data while the vehicle is travelling, the above limitation(s) do not integrate the judicial exception into practical application because the claims recite generic computer components performing generic computer functions which amounts to nothing more than mere instructions to implement the abstract idea in a computer environment.
	 The “terminal” of claim(s) 1, 6-7 can apparently just be any generic computer or smartphone (see the Specification at 0017, 0051) which does not provide an inventive concept nor does it integrate the judicial exception into a practical application. Furthermore, the “vehicle” recited in claim(s) 1, 6-7 can be any type of generic automobile or vehicle which does not apply the judicial exception with, or by use of, a particular machine. The limitation of “receive a use start message from the terminal indicating an start of the use of the vehicle by the user to travel the travel route before receiving the information on the travel route of the vehicle used by the user; and calculate, after receiving the use end message indicating the end of the use of the vehicle by the user to travel the travel route” of claim 15, appears to just be indicating a start time of a trip and a time at which to retrieve vehicle data, which does not provide an inventive concept nor does integrate the judicial exception into a practical application.  Depending claim(s) 2-5, 8-13 and 15-16 are found to further narrow the abstract idea by indicating the transmitting the details of the benefit (claim 2), calculating the type of benefit (claim 3), where the benefit has an upper limit based on a fee (claim 4), the travel record includes a congested distance and time (claim 5), where the benefit increases as the congested travel record increases (claim 8, 9, 10, 16), different benefits based on the travel record (claim 11, 12, 13), and receiving a start use message and calculating a congested travel record (claim 15). 
	The limitations of the claim(s) does not appear to recite an improvement to another technology or technical field; does not provide any improvements to the functioning of the computer itself; does not apply the judicial exception with, or by use of, a particular machine; does not effect a transformation or reduction of a particular article to a different state or thing; it does not add a specific limitation other than what is well-understood, routine and conventional in the art, or add unconventional steps that confine the claim(s) to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer components performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. None of the limitations, considered alone or in an ordered combination provide eligibility, because taken as a whole, the claim(s) is/are merely instructions to implement the abstract idea in a computer environment. 

Under Eligibility Step 2B analysis, the claim (s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. The claim includes that, as stated above, it is implemented by a computer which employs a processing device is nothing more than “apply it” with instruction to a generic computer.  The claimed computer components are recited at a high level of generality and are merely invoked to perform the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-7, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMaster et al (US 2011/0208646 A1), hereafter “McMaster”, in view of Balasubramanian et al (US 2017/0178172 A1), hereinafter “Balasubramanian”, further in view of Fukushima et al (JP 2002329144 A), hereinafter “Fukushima” further in view of Barbeau et al (US 10,121,212 B1), hereafter “Barbeau”.

	Claim 1: McMaster discloses, A benefit selection apparatus, comprising: at least one processor configured to (0024, 0026, processor): 
	receive, repeatedly and while a user is using a vehicle to travel a travel route, information on the travel route of the vehicle used by the user from a terminal mounted in the vehicle (0019, 0031, see also 0035, 0059);
	calculate, a congested travel record of the vehicle in a congested section of the travel route having been already travelled based on the information on the travel route of the vehicle used by the user and on traffic congestion information of at least the travel routes (0032, 0034-0036, uses the received information including average vehicle speed, speed variations, and established speed limit along particular routes to calculate congestion), 
	and select a benefit corresponding to the congested travel record as a benefit awarded to the user (0043, 0056).
	McMaster discloses, including identify when the vehicle travelled on the travel route and on which road the vehicle travelled while travelling the travel route, and compare when the vehicle travelled on the travel route and on which road the vehicle travelled while travelling the travel route with the congestion section (McMaster at 0032, current traffic/location data and historical traffic/location data and applies these levels of correlation to historical congestion data and historical route efficiency data to determine the current measurements for congestion data and route efficiency data), although McMaster implies a traffic congestion occurrence time (see at least McMaster at 0051), it appears that McMaster may not explicitly disclose that a traffic congestion occurrence time, and a traffic congestion alleviation time; Balasubramanian, however teaches determining historical traffic behavior including a traffic congestion occurrence time (see Balasubramanian at 0042). 
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine determining historical traffic behavior including a traffic congestion occurrence time with the travel record of McMaster in order to determine a discount for a user based on a when the traffic congestion occurred.
	It appears the McMaster in view of Balasubramanian may not explicitly disclose where the travel record includes an alleviation time, Fukushima, however teaches a system and method for determining a usage fee (and discount) according to the quality of transportation service provided, where the quality of the service is based on a ratio of the total congestion time to the total traveling time (the total congestion time is calculated based on partial congestion times) see Fukushima at 0021-0023. The Examiner understands that the alleviation time is the amount of time in the congested section. The Examiner finds determining a transportation usage fee (and discount) based on the amount of time traveling in a congested section to be applying a known technique to a known device, method or product ready for improvement to yield predictable results.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the technique of determining a usage fee and corresponding discount based on a congested travel occurrence time of Fukushima with the system and method of rewarding a driver based on a congested travel route of McMaster in view of Balasubramanian to determine a discount based on the travel record where the travel record includes including identifying when the vehicle travelled and on which road the vehicle travelled, and comparing when the vehicle travelled and on which road the vehicle travelled with a traffic congestion occurrence time, the congestion section, and a traffic congestion alleviation time in order to provide a price system that the user is satisfied with (Fukushima at 0024).
	It appears that McMaster may not explicitly disclose, receive a use end message from the terminal indicating an end of the use of the vehicle by the user to travel the travel route; Barbeau, however discloses receiving user input indicating the end of a trip (see Barbeau at Col 8:41-44, Col 11:21-27). The Examiner finds receiving user input to confirm the end of a trip to be applying a known technique to a known device, method or product ready for improvement to yield predictable results.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate the technique of receiving user input confirming the end of a trip of Barbeau with determining a reward based on the travel record of a user after a trip/route has been completed as disclosed by McMaster in view of Balasubramanian and Fukushima in order to determine the reward based on the travel record after receiving a use end message indicating an end time of use of the vehicle by the user. 
	Where McMaster discloses calculating a congested travel record of the vehicle in a congested section of the travel route (see at least McMaster at 0032, 0034-0036), it appears that McMaster may not explicitly disclose that the calculation is performed after receiving the use end message indicating the end of the use of the vehicle by the user to travel the travel route, received prior to the use end message, however the Examiner finds and understands that it would have been obvious to calculate the congested travel record after receiving the use end message since there are a finite number of identified, predictable solutions (i.e. calculate the congested travel record prior to, at the time of, or after receiving the use end message), and one of ordinary skill in the art could have pursued the known potential solutions with reasonable expectation of success.
	
	Claim 2: McMaster in view of Balasubramanian and Fukushima further in view of Barbeau discloses, The benefit selection apparatus according to claim 1, wherein the at least one processor is configured to transmit details of the benefit to the user (McMaster at 0025, 0033, 0047-0048, forwards route congestion data, route cash efficiency/reward data and route energy efficiency/data to navigation device, provides indication of the route costs and/or gains/benefits on the computerized map and/or within the driver's respective account).

	Claim 3: McMaster in view of Balasubramanian and Fukushima further in view of Barbeau discloses, The benefit selection apparatus according to claim 1, it appears that McMaster may not explicitly disclose, wherein the benefit is a discount on a use fee of the vehicle, and the at least one processor is configured to calculate the use fee of the vehicle by applying details of the discount corresponding to the congested travel record, Fukushima, however, teaches discounting the usage fees associated with a vehicle (Fukushima at 0021-0024), as combined and under the same rationale as claim 1.

	Claim 5: McMaster in view of Balasubramanian and Fukushima further in view of Barbeau discloses, The benefit selection apparatus according to claim 1, wherein the congested travel record is at least one of a congested travelled distance and a congested travelled time of the vehicle in the congested section (McMaster at 0043-0044, credit per unit distance for particular routes, time expenditure/efficiency of a particular route, INVT utility 110 provides a motorist with credit/cash rewards according to one or more of: (a) a quantity of route options; (b) congestion levels of respective routes; and (c) route distance).

	Claim 6: McMaster discloses, A method for selecting a benefit, comprising: 	receiving, repeatedly and while a user is using a vehicle to travel a travel route, information on the travel route of the vehicle used by the user from a terminal mounted in the vehicle (0019, 0031, see also 0035, 0059);
	calculating, a congested travel record of the vehicle in a congested section of the travel route having been already travelled based on the information on the travel route of the vehicle used by the user and on traffic congestion information of at least the travel routes (0032, 0034-0036, uses the received information including average vehicle speed, speed variations, and established speed limit along particular routes to calculate congestion), 
	and selecting a benefit corresponding to the congested travel record as a benefit awarded to the user (0043, 0056).
	McMaster discloses, including identify when the vehicle travelled on the travel route and on which road the vehicle travelled while travelling the travel route, and compare when the vehicle travelled on the travel route and on which road the vehicle travelled while travelling the travel route with the congestion section (McMaster at 0032, current traffic/location data and historical traffic/location data and applies these levels of correlation to historical congestion data and historical route efficiency data to determine the current measurements for congestion data and route efficiency data), although McMaster implies a traffic congestion occurrence time (see at least McMaster at 0051), it appears that McMaster may not explicitly disclose that a traffic congestion occurrence time, and a traffic congestion alleviation time; Balasubramanian, however teaches determining historical traffic behavior including a traffic congestion occurrence time (see Balasubramanian at 0042). 
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine determining historical traffic behavior including a traffic congestion occurrence time with the travel record of McMaster in order to determine a discount for a user based on a when the traffic congestion occurred.
	It appears the McMaster in view of Balasubramanian may not explicitly disclose where the travel record includes an alleviation time, Fukushima, however teaches a system and method for determining a usage fee (and discount) according to the quality of transportation service provided, where the quality of the service is based on a ratio of the total congestion time to the total traveling time (the total congestion time is calculated based on partial congestion times) see Fukushima at 0021-0023. The Examiner understands that the alleviation time is the amount of time in the congested section. The Examiner finds determining a transportation usage fee (and discount) based on the amount of time traveling in a congested section to be applying a known technique to a known device, method or product ready for improvement to yield predictable results.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the technique of determining a usage fee and corresponding discount based on a congested travel occurrence time of Fukushima with the system and method of rewarding a driver based on a congested travel route of McMaster in view of Balasubramanian to determine a discount based on the travel record where the travel record includes including identifying when the vehicle travelled and on which road the vehicle travelled, and comparing when the vehicle travelled and on which road the vehicle travelled with a traffic congestion occurrence time, the congestion section, and a traffic congestion alleviation time in order to provide a price system that the user is satisfied with (Fukushima at 0024).
	It appears that McMaster may not explicitly disclose, receiving a use end message from the terminal indicating an end of the use of the vehicle by the user to travel the travel route; Barbeau, however discloses receiving user input indicating the end of a trip (see Barbeau at Col 8:41-44, Col 11:21-27). The Examiner finds receiving user input to confirm the end of a trip to be applying a known technique to a known device, method or product ready for improvement to yield predictable results.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate the technique of receiving user input confirming the end of a trip of Barbeau with determining a reward based on the travel record of a user after a trip/route has been completed as disclosed by McMaster in view of Balasubramanian and Fukushima in order to determine the reward based on the travel record after receiving a use end message indicating an end time of use of the vehicle by the user. 
	Where McMaster discloses calculating a congested travel record of the vehicle in a congested section of the travel route (see at least McMaster at 0032, 0034-0036), it appears that McMaster may not explicitly disclose that the calculation is performed after receiving the use end message indicating the end of the use of the vehicle by the user to travel the travel route, received prior to the use end message, however the Examiner finds and understands that it would have been obvious to calculate the congested travel record after receiving the use end message since there are a finite number of identified, predictable solutions (i.e. calculate the congested travel record prior to, at the time of, or after receiving the use end message), and one of ordinary skill in the art could have pursued the known potential solutions with reasonable expectation of success.

	Claim 7: McMaster discloses, An information terminal disposed in a vehicle (0019, 0030-0031), comprising: 
	a display (0033, 0043); 
	and a processor configured to (0024):
	repeatedly transmit, while a vehicle equipped with the information terminal is used by a user to travel a travel route, information on a current location of the information terminal and a time as information on the travel route of the vehicle (0019, time efficiency, 0028, 0032, 0043, utilizes current and previously compiled GPS/Location data 128 to determine vehicle position, vehicle speeds/velocities, and congestion levels);
	 and control the display to display details of a benefit corresponding to a congested travel record that is at least one of a congested travelled distance and a congested travelled time of the vehicle traveling in a congested section of the travel route having been already travelled (0025, 0033, 0047-0048, forwards route congestion data, route cash efficiency/reward data and route energy efficiency/data to navigation device 133, provides indication of the route costs and/or gains/benefits on the computerized map and/or within the driver's respective account, 0043, 0044, credit per unit distance for particular routes, time expenditure/efficiency of a particular route),
	 the congested travel record being calculated and based on the information on the travel route of the vehicle transmitted and on traffic congestion information of at least the travel route with the congestion section (0034-0036, uses the received information including average vehicle speed, speed variations, and established speed limit along particular routes to calculate congestion, 0043).  
	McMaster discloses, including identifying when the vehicle travelled on the travel route and on which road the vehicle travelled while travelling the travel route, and comparing when the vehicle travelled on the travel route and on which road the vehicle travelled while travelling the travel route (0032, current traffic/location data and historical traffic/location data and applies these levels of correlation to historical congestion data and historical route efficiency data to determine the current measurements for congestion data and route efficiency data), although McMaster implies a traffic congestion occurrence time (see at least McMaster at 0051), it appears that McMaster may not explicitly disclose that the travel record includes a traffic congestion occurrence time and a traffic congestion alleviation time, Balasubramanian, however teaches determining historical traffic behavior including a traffic congestion occurrence time (see Balasubramanian at 0042). 
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine determining historical traffic behavior including a traffic congestion occurrence time with the travel record of McMaster in order to determine a discount for a user based on a when the traffic congestion occurred.
	It appears the McMaster in view of Balasubramanian may not explicitly disclose where the travel record includes an alleviation time, Fukushima, however teaches a system and method for determining a usage fee (and discount) according to the quality of transportation service provided, where the quality of the service is based on a ratio of the total congestion time to the total traveling time (the total congestion time is calculated based on partial congestion times) see Fukushima at 0021-0023. The Examiner understands that the alleviation time is the amount of time in the congested section. The Examiner finds determining a transportation usage fee (and discount) based on the amount of time traveling in a congested section to be applying a known technique to a known device, method or product ready for improvement to yield predictable results.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the technique of determining a usage fee and corresponding discount based on a congested travel occurrence time of Fukushima with the system and method of rewarding a driver based on a congested travel route of McMaster in view of Balasubramanian to determine a discount based on the travel record where the travel record includes including identifying when the vehicle travelled and on which road the vehicle travelled, and comparing when the vehicle travelled and on which road the vehicle travelled with a traffic congestion occurrence time, the congestion section, and a traffic congestion alleviation time in order to provide a price system that the user is satisfied with (Fukushima at 0024).
	It appears that McMaster may not explicitly disclose, transmit a use end message indicating an end of the use of the vehicle by the user to travel the travel route; Barbeau, however discloses receiving user input indicating the end of a trip (see Barbeau at Col 8:41-44, Col 11:21-27). The Examiner finds receiving user input to confirm the end of a trip to be applying a known technique to a known device, method or product ready for improvement to yield predictable results.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate the technique of receiving user input confirming the end of a trip of Barbeau with determining a reward based on the travel record of a user after a trip/route has been completed as disclosed by McMaster in view of Balasubramanian and Fukushima in order to determine the reward based on the travel record after receiving a use end message indicating an end time of use of the vehicle by the user. 
	Where McMaster discloses calculating a congested travel record of the vehicle in a congested section of the travel route (see at least McMaster at 0032, 0034-0036), it appears that McMaster may not explicitly disclose that the calculation is performed after transmission of the use end message indicating the end of the use of the vehicle by the user to travel the travel route, prior to the use end message, however the Examiner finds and understands that it would have been obvious to calculate the congested travel record after receiving the use end message since there are a finite number of identified, predictable solutions (i.e. calculate the congested travel record prior to, at the time of, or after receiving the use end message), and one of ordinary skill in the art could have pursued the known potential solutions with reasonable expectation of success.

	Claim 11: McMaster in view of Balasubramanian and Fukushima further in view of Barbeau discloses, The benefit selection apparatus according to claim 1, wherein the travelled route includes a plurality of congested sections, and the benefit is set for each of the plurality of congested sections (McMaster at 0034-0037, the system dynamically calculates credit/cash rewards based upon cash/credit reward per unit distance, efficiency levels and/or rank of routes, route segments and/or the overall trip, 0036, INVT utility 110 uses the received information including average vehicle speed, speed variations, and established speed limit along particular routes to calculate congestion).

	Claim 12: McMaster in view of Balasubramanian and Fukushima further in view of Barbeau discloses, The benefit selection apparatus according to claim 11, wherein the benefit is different in at least two of the plurality of congested sections (McMaster at 0034-0037, the system dynamically calculates credit/cash rewards based on based upon cash/credit reward per unit distance, efficiency levels and/or rank of routes, route segments and/or the overall trip, 0036, INVT utility 110 uses the received information including average vehicle speed, speed variations, and established speed limit along particular routes to calculate congestion, INVT utility 110 is able to determine correlate speed/acceleration variations of a vehicle, generally associated with higher levels of congestion, 0037, the Examiner understands that the system dynamically calculates a credit/cash reward for each route segment of a trip based on congestion levels, time/energy expenditure, and distance).
	
	Claim 13: McMaster in view of Balasubramanian and Fukushima further in view of Barbeau discloses, The benefit selection apparatus according to claim 11, and the discount is different in at least two of the plurality of congested sections (McMaster at 0034-0037, the system dynamically calculates credit/cash rewards based on based upon cash/credit reward per unit distance, efficiency levels and/or rank of routes, route segments and/or the overall trip, 0036, INVT utility 110 uses the received information including average vehicle speed, speed variations, and established speed limit along particular routes to calculate congestion), however it appears that McMaster may not explicitly disclose, wherein the benefit is a discount on a use fee of the vehicle, Fukushima, however, teaches discounting the usage fees associated with a vehicle (Fukushima at 0021-0024), as combined and under the same rationale as claim 1.

Claim 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMaster in view of Balasubramanian, Fukushima and Barbeau, further in view of Wescott et al (US 20130179243 A1), hereafter “Wescott”.

 Claim 4: McMaster in view of Balasubramanian and Fukushima further in view of Barbeau discloses, The benefit selection apparatus according to claim 3, however it appears that McMaster in view of Balasubramanian, Fukushima and Barbeau may not explicitly disclose, wherein the discount is set higher as the congested travel record increases, with an upper limit of the discount provided in consideration of the use fee to which the details of the discount are applied, Wescott, however teaches increasing rewards points the more a user spends and limiting the reward points after a threshold spent during a transaction (Wescott at 0053). The Examiner finds increasing the rewards issued to a user for a particular activity to be a known technique. Therefore, it would be obvious to incorporate the system and method disclosed by McMaster in view of Balasubramanian, Fukushima and Barbeau with the teachings of Wescott to increase the discount based on the congested travel record and to limit the discount based on the usage fee in order to incentivize the user, according to MPEP 2143(I) (C) Use of known technique to improve similar devices (methods, or products) in the same way is obvious.

Claim 16: McMaster in view of Balasubramanian and Fukushima further in view of Barbeau discloses, The benefit selection apparatus according to claim 1, however it appears that McMaster in view of Balasubramanian, Fukushima and Barbeau may not explicitly disclose, wherein the benefit is a discount on a use fee of the vehicle, and the discount is set higher as the congested travel record increases, Wescott, however teaches increasing rewards points the more a user spends and limiting the reward points after a threshold spent during a transaction (Wescott at 0053). The Examiner finds increasing the rewards issued to a user for a particular activity to be a known technique. Therefore, it would be obvious to incorporate the system and method disclosed by McMaster in view of Balasubramanian, Fukushima and Barbeau with the teachings of Wescott to increase the discount based on the congested travel record and to limit the discount based on the usage fee in order to incentivize the user, according to MPEP 2143(I) (C) Use of known technique to improve similar devices (methods, or products) in the same way is obvious.

Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMaster in view of Balasubramanian, Fukushima and Barbeau, further in view of Citizens Advice, Claim compensation if your flights delayed or cancelled, downloaded from citizensadvice.org 21 January 2021 from https://www.citizensadvice.org.uk/consumer/holiday-cancellations-and-compensation/if-your-flights-delayed-or-cancelled/, dated 28 May 2016 (hereinafter, Citizens Advice). 


	Claim 8: McMaster in view of Balasubramanian and Fukushima further in view of Barbeau discloses, The benefit selection apparatus according to claim 1, where McMaster discloses determining a credit/cash reward based on the congestion levels of a route (0034, 0043) it appears that McMaster may not explicitly disclose, wherein the benefit is greater as the congested travel record increases, however Citizens Advice teaches compensating a user for inconveniences experienced due to travel delays or cancellations, where the level of compensation is awarded based on the amount of time delayed and/or the distance travelled (see the table listed at page 2). The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify calculating a credit/cash reward based on a level of congestion of McMaster in view of Balasubramanian, Fukushima and Barbeau with increasing the level of compensation awarded based on the amount of time delayed and/or the distance travelled of Citizens Advice, because choosing from a finite number of identified, predictable solutions (there are only two possible options: compensate the user for selecting a less congested route or compensate the user for the inconveniences or travel delays experienced from having travelled a congested route), with a reasonable expectation of success is “obvious to try”. The expectation of success remains the same for each option, because the user rewarded regardless of the option chosen.

	Claim 9: McMaster in view of Balasubramanian and Fukushima further in view of Barbeau discloses, The benefit selection apparatus according to claim 1, wherein congested travel record is a congested travelled distance (McMaster at 0034-0036, 0043), it appears that McMaster may not explicitly disclose, and the benefit is greater as the congested travelled distance increases, Citizens Advice, however, teaches compensating a user for inconveniences experienced due to travel delays or cancellations, where the level of compensation is awarded based on the amount of time delayed and/or the distance travelled (see the table listed at page 2).
	The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify calculating a credit/cash reward based on a level of congestion of McMaster in view of Balasubramanian, Fukushima and Barbeau with increasing the level of compensation awarded based on the amount of time delayed and/or the distance travelled of Citizens Advice, because choosing from a finite number of identified, predictable solutions (there are only two possible options: compensate the user for selecting a less congested route or compensate the user for the inconveniences or travel delays experienced from having travelled a congested route), with a reasonable expectation of success is “obvious to try”. The expectation of success remains the same for each option, because the user rewarded regardless of the option chosen.

	Claim 10: McMaster in view of Balasubramanian and Fukushima further in view of Barbeau discloses, The benefit selection apparatus according to claim 1, wherein the congested travel record is a congested travelled time (McMaster at 0036, 0043-0044), it appears that McMaster may not explicitly disclose, and the benefit is greater as the congested travelled time increases. Citizens Advice, however, teaches compensating a user for inconveniences experienced due to travel delays or cancellations, where the level of compensation is awarded based on the amount of time delayed and/or the distance travelled (see the table listed at page 2). The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify calculating a credit/cash reward based on a level of congestion of McMaster in view of Balasubramanian, Fukushima and Barbeau with increasing the level of compensation awarded based on the amount of time delayed and/or the distance travelled of Citizens Advice, because choosing from a finite number of identified, predictable solutions (there are only two possible options: compensate the user for selecting a less congested route or compensate the user for the inconveniences or travel delays experienced from having travelled a congested route), with a reasonable expectation of success is “obvious to try”. The expectation of success remains the same for each option, because the user rewarded regardless of the option chosen.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMaster in view of Balasubramanian, Fukushima and Barbeau, further in view of Gay et al (US 2014/0257867 A1), hereinafter “Gay”.	

	Claim 15: McMaster in view of Balasubramanian and Fukushima further in view of Barbeau discloses, The benefit selection apparatus according to claim 1, it appears that McMaster in view of Balasubramanian, Fukushima and Barbeau may not explicitly disclose, wherein the at least one processor configured to: receive a use start message from the terminal indicating an start of the use of the vehicle by the user to travel the travel route before receiving the information on the travel route of the vehicle used by the user; Gay, however teaches monitoring and collecting vehicle data during a trip, where the client device receives an indication of the start of a vehicle trip to initiate the process of collecting vehicle data (Gay at 0062, receives an indication that the vehicle trip has started, the indication can include receiving input via a client device, the vehicle  may be continuously monitored, in which case the occurrence of a vehicle trip may be indicated at either the start or end of the vehicle trip). The Examiner finds and understands receiving indication via a client device to indicate the start of a vehicle trip to be applying a known technique to a known device, method or product ready for improvement to yield predictable results.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the technique of receiving indication via a client device to indicate the start of a vehicle trip as taught by Gay with the system and method for determining a congested travel record and rewards/benefits for a travel route after receiving an use end message as disclosed by McMaster in view of Balasubramanian, Fukushima and Barbeau in order to identify a start time for retrieving vehicle data for the travel route.
	Where McMaster discloses calculating a congested travel record of the vehicle in a congested section of the travel route (see at least McMaster at 0032, 0034-0036), it appears that McMaster may not explicitly disclose and calculate, the congested travel record of the vehicle in the congested section of the travel route having been already travelled based on the information on the travel route of the vehicle used by the user received after the use start message and prior to the use end message and on the traffic congestion information of at least the travel route, however the Examiner finds and understands that it would have been obvious to calculate the congested travel record after receiving the start use message since there are a finite number of identified, predictable solutions (i.e. calculate the congested travel record prior to, at the time of, or after receiving the use start message), and one of ordinary skill in the art could have pursued the known potential solutions with reasonable expectation of success.

Response to Amendment
The Examiner as entered new grounds of rejection under 35 USC 101.
Amendments to the Claim(s) overcome the rejection(s) set forth by the Examiner under 35 USC 103, therefore the Examiner has entered new ground(s) of rejection as necessitated by the amendments.
The Applicant’s arguments are moot and do not apply to the current rejection. 

Response to Arguments
Applicant's arguments filed 4/1/2022 have been fully considered but are moot and do not apply to the current rejection.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571)270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G./
Examiner, Art Unit 3622


/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622